Citation Nr: 1421202	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2013, the Veteran had a personal hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

In 1999, the Veteran claimed entitlement to service connection for depression and anxiety.  This claim was denied in a May 1999 rating decision.  The Veteran did not perfect his appeal of that decision, and it has become final.  Generally, new and material evidence is required to reopen a previously denied claim.  38 C.F.R. § 3.156(a).  However, relevant service personnel records have been associated with the claims file since the last final decision.  Applicable regulations provide for the claim to be reconsidered when VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  Accordingly, new and material evidence is not needed to reopen this previously denied claim.  Rather, the claim will be reviewed on a de novo basis.

This appeal requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran must be provided with another VA examination.  The current VA examination reports, from July 2008 with a November 2011 addendum, are inadequate.  The examiner opined that the Veteran's bipolar and depression were the result of his alcohol dependence alone, with the explanation that his sobriety followed efficacious treatment of his bipolar disorder.  The examiner cited no particular evidence from the record to support this observation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The record shows he was still attending mental health treatment for his symptoms at the time of the VA examination, and, in September 2011, a posttraumatic stress disorder (PTSD) checklist suggested a PTSD diagnosis.  Further, VA treatment records from 2008 and 2009 reflect that he disclosed having been sexually assaulted during active duty, which was, at that time, affecting him deeply.  His service treatment records (STRs) document treatment for an "attack" in August 1984.  He has also alleged having symptoms commonly associated with PTSD, including nightmares and flashbacks of falling overboard.  See Statement dated December 2011.  In August 2011, he reported that memories of falling overboard cause him more distress than his in-service sexual assault.  These issues were not addressed by the VA examiner.   

A February 2009 VA treatment provider attributed the Veteran's drinking to depression and military sexual assault (MST), but did not comment on whether depression was due to MST or service.  Further, there is no opinion based on the records as to whether a sexual assault occurred.  See YR v. West, 11 Vet. App. 393, 399 (1998); and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  

The record suggests there may still be outstanding relevant service records.  The Veteran received inpatient treatment while still on active duty.  Although the treatment provider (Jesse Brown VAMC) has not been able to locate these records, the AOJ should make another attempt to check whether these records are available.  While his service treatment records (STRs) were requested, and have been associated with the claims file, separate requests must be made for mental health and inpatient treatment.  On remand, a search for these records must take place.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all mental health treatment he has received for his acquired psychiatric disability, and make arrangements to obtain all records not already associated with the claims file.  

Make arrangements to obtain the Veteran's updated VA treatment records dated from January 2012 through the present.

2.  Make another attempt to locate records of inpatient (clinical) treatment in 1987, during active duty service.  Also, ask the appropriate federal entity to provide any records of mental health treatment for this Veteran.

3.  Contemporaneously with the above, ask the Veteran for more specific details of his sexual assault during active duty, including a time frame for when it occurred.  Provide him with notice of the types of evidence that may be used to corroborate such a stressor.

4.  Make an attempt to corroborate his stressor that in August or September of 1985, he fell off the side of his ship, and was hanging for approximately twenty minutes before a fellow sailor rescued him.

5.  After receipt of the records referred to above, schedule the Veteran for an appropriate VA examination for a medical opinion on whether it is as likely as not (50% or higher probability) that any of the Veteran's mental health diagnoses (to include bipolar disorder, anxiety, depression, and any other psychiatric disability diagnosed during this examination) are related to service.  The examiner is asked to conduct a thorough review of the Veteran's claims file prior to the examination, as well as a complete examination, including all relevant diagnostic testing and with a detailed history and mental status. 

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
The examiner is also asked to opine on whether the Veteran has posttraumatic stress disorder (PTSD), and whether it is related to service.  When making this diagnosis, the examiner must specifically state whether the Veteran's symptoms meet the criteria contained in the DSM-IV. The examiner is asked to review the Veteran's service records and provide an opinion as to whether it is as likely as not that a sexual assault occurred.

All opinions must be supported with explanatory rationale, that is, with medical explanation or citation to the record.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



